SENTENCIA
Vistos los planteamientos del Procurador General y la comparecencia de la acusada recurrida Marisol Santiago Co-lón, y en consideración a las disposiciones de las Reglas de Evidencia pertinentes, se expide el auto y se revoca la reso-lución jlel Tribunal Superior, Sala de San Juan, que aceptó la admisibilidad de la declaración jurada prestada por la recu-rrida Santiago Colón el 19 de julio de 1989 ante el Fiscal Investigador Manuel Núñez Corrada.

Notifíquese por escrito y mediante la vía telefónica.

Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se une el Juez Asociado Señor Ortiz. El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emitió opinión disidente, a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernán-dez Denton.
*443Todos los Jueces se reservan el derecho a emitir ponen-cias al amparo de la Regla 4(b) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—